DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2022 has been entered.
Claims 1-21 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the lower plate" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 9 also recites the limitation "the second nozzle" in line 13.  It is unclear whether “the second nozzle” is referring to the second cleaning nozzle or to a different, unrelated nozzle.  Appropriate correction is required.
Claim 16 recites the limitation "the lower plate" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 16 also recites the limitation “the first nozzle” and "the second nozzle" in lines 14-15.  It is unclear whether “the first nozzle” and “the second nozzle” are referring to the first cleaning nozzle and the second cleaning nozzle, respectively, or to a different, unrelated nozzles.  Appropriate correction is required.
Claims 10-15 and 17-20 are rejected for depending on rejected claims 9 or 16.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR2013-0090213A to Noh et al. (cited in parent application 14/473,193 IDS dated 1/22/15) (see machine translation provided in parent application 14/473,193 dated 3/8/16) in view of KR2011-0116469A to Kang et al. (provided in parent application 14/473,193 dated 3/8/16) (see machine translation provided in parent application 14/473,193 dated 3/8/16) and U.S. Patent App. Pub. No. 2001/0037858 to Taniyama et al.
As to claims 1 and 2, Noh discloses an apparatus, the apparatus configured to process a substrate supported on a spin head 40 in container 20, comprising a cleaning nozzle 80 on a support member 87 for spraying a cleaning solution from a location at a first distance from the bottom of the spin head (see Noh Figs. 1 and 2).  Furthermore, Noh discloses a method of cleaning the apparatus comprising spraying the cleaning solution vertically from the first nozzle 80 toward the bottom of the spin head wherein the spraying the cleaning solution includes spraying the cleaning solution vertically from the first nozzle into a first hole in the spin head (see Noh Figs. 7 and 9, ref.#80, 323; paragraphs [0057]-[0061]), the spin head being in the container 20 (see Noh Fig. 2, ref.#20).
Noh does not explicitly disclose that the method includes spraying the cleaning solution from a second cleaning nozzle onto the bottom of the spin head wherein the second cleaning nozzle is on the support member at a fixed distance from the first nozzle.  Kang discloses a similar substrate processing apparatus cleaning method wherein bottom nozzles that vertically eject cleaning solution to the bottom of the spin head are used to cleaning the spin head (see Kang Figs. 6-8, ref.#300; paragraph [0046]).  Combining prior art elements is prima facie obvious (see MPEP 2143(I)(A)), and it would have been obvious to one of ordinary skill in the art at the time of filing to include the bottom nozzles of Kang to Noh and the results would have been predictable (cleaning more of the bottom of the spin chuck as well as sides and top).
The combination of Noh and Kang does not explicitly disclose that the nozzles are located on a support arm where the first cleaning nozzle and the second cleaning nozzle are on the support arm a fixed distance from each other.  Use of spray arms with nozzles a fixed distance from each other are known in the art and does not provide patentable significance.  Taniyama discloses a similar apparatus for processing a substrate wherein the apparatus has a bottom cleaning device comprising a spray arm with nozzles that are a fixed distance from each other as well as a fixed distance from the bottom of the surface to be cleaned and can deliver cleaning solution concurrently from all of the nozzles on the spray arm (see, e.g., Taniyama Figs. 11, 12, 16, 17 and 22, disclosing spray arm 214 or 314 with nozzles 215a or 315a located a fixed distance from each other to direct cleaning solution upward).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cleaning nozzles of Noh and Kang such that the second nozzles of Kang are located a fixed distance from the first nozzle on a spray arm as well as having the spray nozzles be on the same horizontal plane and concurrently spraying as disclosed by Taniyama to yield the predictable result of better coverage of the cleaned surface by the cleaning media (applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP2143)).
Regarding the recitation “to have the cleaning solution travel a first distance and concurrently spraying the cleaning solution from a second cleaning nozzle onto the bottom of the spin head to have the cleaning solution travel a second distance, less than the first distance, and while keeping a fixed distance between the first cleaning nozzle and the second cleaning nozzle,” as discussed above, Noh discloses spraying cleaning solution into a first hole in the sin head as seen in Fig. 9, included below:

    PNG
    media_image1.png
    470
    336
    media_image1.png
    Greyscale

 	Furthermore, Kang discloses spraying cleaning solution from a second nozzle to clean the bottom of the spin head as seen in Fig. 8 included below (where ref.#300 spray nozzles are used to clean the bottom of the spin head):

    PNG
    media_image2.png
    399
    573
    media_image2.png
    Greyscale

	Finally, Taniyama is relied upon for disclosing that it is known in the art to use spray arms with nozzles that are a fixed distance from each other as well as a fixed distance from the bottom of the surface to be cleaned and can deliver cleaning solution concurrently from all of the nozzles on the spray arm (see, e.g., Taniyama Figs. 11, 12, 16, 17 and 22, disclosing spray arm 214 or 314 with nozzles 215a or 315a located a fixed distance from each other to direct cleaning solution upward).  Taniyama Figs. 16 and 17 are included below:

    PNG
    media_image3.png
    539
    673
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    728
    552
    media_image4.png
    Greyscale

As can be seen from Taniyama Fig. 16, the spray arm 314 has the nozzles located on the same horizontal plane and Fig. 17 discloses that the nozzles 315a are a fixed distance from each other as well as able to spray the cleaning solution concurrently amongst the different nozzles.
Therefore, the combination of Noh, Kang and Taniyama discloses that the cleaning solution travels a first distance and concurrently spraying the cleaning solution from a second cleaning nozzle onto the bottom of the spin head to have the cleaning solution travel a second distance, less than the first distance, and while keeping a fixed distance between the first cleaning nozzle and the second cleaning nozzle because, as discussed above, Noh discloses spraying cleaning solution into the hole of the spin head and the distance inside the spray head is further than the distance to the bottom of the spin head, Kang discloses spraying the cleaning solution onto the bottom of the spin head and Taniyama discloses the spray arm that concurrently sprays cleaning solution along the spray arm as well as that the nozzles along the spray arm are located along a horizontal plane and a fixed distance from each other.  Furthermore, it is noted that there does not appear to be any patentable significance regarding having the cleaning solution travel a second distance that is less than a first distance (see MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious and can be considered an obvious matter of design choice if the rearrangement does not modify the operation of the device).
As to claim 3, the combination of Noh, Kang and Taniyama discloses that the second cleaning nozzle can be located at a central part of the spin head relative to the first cleaning nozzle (see Noh Fig. 2 and 9 where first cleaning nozzle 80 is located toward the edge of the spin head and Kang Fig. 8 where second cleaning nozzle 300 is located toward the center of the spin head).
As to claim 8, Noh discloses that the number of the cleaning nozzles (with holes) provided corresponds to the number of chuck pins (see Noh paragraph [0049]) and Kang discloses that there can be more than one nozzle to clean the bottom of the spin head (see Kang Figs. 7 and 8 with multiple cleaning nozzles shown as ref.#300).  The plurality of nozzles disclosed in Noh, Kang and Taniyama would inherently or be reasonably expected to comprise a third nozzle spraying into a second hold in the spin head and a fourth nozzle onto the bottom of the spin head where the third and fourth cleaning nozzles are on a second support arm and a second distance between the third nozzle and the fourth nozzle is maintained as the second distance between the third nozzle and the fourth nozzle during the processing of the substrate as discussed above in the rejection of claim 1 with respect to the first distance on the support member.  Furthermore, duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)).
As to claim 9, Noh discloses an apparatus, the apparatus configured to process a substrate supported on a spin head 40 in container 20, comprising a cleaning nozzle 80 on a support member 87 for spraying a cleaning solution from a location at a first distance from the bottom of the spin head (see Noh Figs. 1 and 2).  Furthermore, Noh discloses a method of cleaning the apparatus comprising spraying the cleaning solution from a location underneath the spin head to a bottom of the spin head, to clean the bottom of the spin head, the spin head being in a container having an internal wall (see Noh Figs. 7 and 9, ref.#80, 323; paragraphs [0057]-[0061] and Fig. 2, container 20 with an internal wall); supplying a rinse solution to a top of the spin head to perform cleaning on the top of the spin head and on the internal wall of the container (see Noh Fig. 1, ref.#100a, Fig. 7, paragraphs [0050], [0057]-[0061]); wherein the spraying the cleaning solution includes spraying the cleaning solution from a first cleaning nozzle on a support member into a first hole in the spin head (see Noh Figs. 2, 7 and 9, ref.#80, 87, 323; paragraphs [0057]-[0061]).
Noh does not explicitly disclose that the method includes spraying the cleaning solution from a second cleaning nozzle onto the lower plate of the spin head wherein the second cleaning nozzle is on the support member at a fixed distance from the first nozzle.  Kang discloses a similar substrate processing apparatus cleaning method wherein bottom nozzles that vertically eject cleaning solution to the bottom of the spin head are used to cleaning the spin head (see Kang Figs. 6-8, ref.#300; paragraph [0046]).  Combining prior art elements is prima facie obvious (see MPEP 2143(I)(A)), and it would have been obvious to one of ordinary skill in the art at the time of filing to include the bottom nozzles of Kang to Noh and the results would have been predictable (cleaning more of the bottom of the spin chuck as well as sides and top).
The combination of Noh and Kang does not explicitly disclose that the nozzles are located on a support arm where the first cleaning nozzle and the second cleaning nozzle are on the support arm a fixed distance from each other.  Use of spray arms with nozzles a fixed distance from each other are known in the art and does not provide patentable significance.  Taniyama discloses a similar apparatus for processing a substrate wherein the apparatus has a bottom cleaning device comprising a spray arm with nozzles that are a fixed distance from each other as well as a fixed distance from the bottom of the surface to be cleaned (see, e.g., Taniyama Figs. 11, 12, 16, 17 and 22, disclosing spray arm 214 or 314 with nozzles 215a or 315a located a fixed distance from each other to direct cleaning solution upward).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cleaning nozzles of Noh and Kang such that the second nozzles of Kang are located a fixed distance from the first nozzle on a spray arm as well as having the spray nozzles be on the same horizontal plane and concurrently spraying as disclosed by Taniyama to yield the predictable result of better coverage of the cleaned surface by the cleaning media (applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP2143)).
Regarding the recitation “to have the cleaning solution travel a first distance and concurrently spraying the cleaning solution from a second cleaning nozzle onto the lower plate of the spin head to have the cleaning solution travel a second distance, less than the first distance, while keeping the first cleaning nozzle a fixed distance from the second nozzle,” as discussed above, Noh discloses spraying cleaning solution into a first hole in the sin head as seen in Fig. 9, included below:

    PNG
    media_image1.png
    470
    336
    media_image1.png
    Greyscale

 	Furthermore, Kang discloses spraying cleaning solution from a second nozzle to clean the bottom of the spin head as seen in Fig. 8 included below (where ref.#300 spray nozzles are used to clean the bottom of the spin head):

    PNG
    media_image2.png
    399
    573
    media_image2.png
    Greyscale

	Finally, Taniyama is relied upon for disclosing that it is known in the art to use spray arms with nozzles that are a fixed distance from each other as well as a fixed distance from the bottom of the surface to be cleaned and can deliver cleaning solution concurrently from all of the nozzles on the spray arm (see, e.g., Taniyama Figs. 11, 12, 16, 17 and 22, disclosing spray arm 214 or 314 with nozzles 215a or 315a located a fixed distance from each other to direct cleaning solution upward).  Taniyama Figs. 16 and 17 are included below:

    PNG
    media_image3.png
    539
    673
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    728
    552
    media_image4.png
    Greyscale

As can be seen from Taniyama Fig. 16, the spray arm 314 has the nozzles located on the same horizontal plane and Fig. 17 discloses that the nozzles 315a are a fixed distance from each other as well as able to spray the cleaning solution concurrently amongst the different nozzles.
Therefore, the combination of Noh, Kang and Taniyama discloses that the cleaning solution travels a first distance and concurrently spraying the cleaning solution from a second cleaning nozzle onto the bottom of the spin head to have the cleaning solution travel a second distance, less than the first distance, and while keeping a fixed distance between the first cleaning nozzle and the second cleaning nozzle because, as discussed above, Noh discloses spraying cleaning solution into the hole of the spin head and the distance inside the spray head is further than the distance to the bottom of the spin head, Kang discloses spraying the cleaning solution onto the bottom of the spin head and Taniyama discloses the spray arm that concurrently sprays cleaning solution along the spray arm as well as that the nozzles along the spray arm are located along a horizontal plane and a fixed distance from each other.  Furthermore, it is noted that there does not appear to be any patentable significance regarding having the cleaning solution travel a second distance that is less than a first distance (see MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious and can be considered an obvious matter of design choice if the rearrangement does not modify the operation of the device).
As to claim 10, the combination of Noh, Kang and Taniyama discloses that the cleaning can be performed at room temperature (see Noh paragraph [0053]).
As to claim 11, the combination of Noh, Kang and Taniyama discloses that the rinse solution can be sprayed onto the spin head while the substrate processing apparatus is not processing the substrate (see Noh paragraph [0061]).
As to claim 12, the combination of Noh, Kang and Taniyama discloses that the top of the spin head includes chuck pins and support pins (see, e.g., Noh Fig. 4 support pins ref.#400 and chuck pins ref.#500).
As to claim 21, the combination of Noh, Kang and Taniyama discloses that the first cleaning nozzle and the second cleaning nozzle can be on the support arm along an imaginary line that extends across a diameter of the spin head (see, e.g., Taniyama Figs. 11, 12, 16, 17 and 22, disclosing spray arm 214 or 314 with nozzles 215a or 315a located along an imaginary line that would extend across a diameter of the spin head).

Claims 4-7 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR2013-0090213A to Noh et al. (cited in parent application 14/473,193 IDS dated 1/22/15) (see machine translation provided in parent application 14/473,193 dated 3/8/16) in view of KR2011-0116469A to Kang et al. (provided in parent application 14/473,193 dated 3/8/16) (see machine translation provided in parent application 14/473,193 dated 3/8/16) and U.S. Patent App. Pub. No. 2001/0037858 to Taniyama et al. as applied to claims 1 and 9, and further in view of U.S. Patent App. Pub. No. 2012/0090648 to Liu.
Noh, Kang and Taniyama are relied upon as discussed above with respect to the rejection of claims 1 and 9.
As to claim 4, the combination of Noh, Kang and Taniyama further discloses supplying a rinse solution to a top of the spin head to perform cleaning on the top of the spin head and on an interior wall of the container (see Noh Fig. 1, ref.#100a, Fig. 7, paragraphs [0050], [0057]-[0061]), but does not explicitly disclose that the spin head changes a rotating direction while the rinse solution is supplied.  Liu discloses that it is known in the art to alternate the rotating direction of the object to be cleaned (see Liu paragraph [0023]-[0025]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include alternately rotating the spin head in different directions while the rinse solution is supplied as disclosed by Liu in order to improve the cleaning effect (see Liu paragraph [0023]).
As to claim 5, the combination of Noh, Kang, Taniyama and Liu discloses that while the rinse solution is supplied, the spin head can alternate between rotating in a clockwise direction and in a counterclockwise direction (see Liu paragraph [0023]).
As to claim 6, it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).  Since the combination of Noh, Kang, Taniyama and Liu discloses the same steps of spraying the cleaning solution while the spin head alternates rotation, it is inherent or reasonably expected that the rinse solution would be sprayed onto different regions of the interior wall based on the direction the spin head is rotating.
As to claim 7, the combination of Noh, Kang, Taniyama and Liu discloses that the spraying the cleaning solution can be performed simultaneously with the supplying the rinse solution (see Noh paragraph [0061] where the top and bottom nozzles supply solution to clean the spin head together).
As to claims 13-15, the combination of Noh, Kang and Taniyama further discloses supplying a rinse solution to a top of the spin head to perform cleaning on the top of the spin head and on an interior wall of the container (see Noh Fig. 1, ref.#100a, Fig. 7, paragraphs [0050], [0057]-[0061]), but does not explicitly disclose that the spin head changes a rotating direction while the rinse solution is supplied.  Liu discloses that it is known in the art to alternate the rotating direction of the object to be cleaned between clockwise and counterclockwise (see Liu paragraph [0023]-[0025]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include alternately rotating the spin head in the different directions while the rinse solution is supplied as disclosed by Liu in order to improve the cleaning effect (see Liu paragraph [0023]). Since the combination of Noh, Kang, Taniyama and Liu discloses that the spraying the cleaning solution can be performed simultaneously with the supplying the rinse solution (see Noh paragraph [0061] where the top and bottom nozzles supply solution to clean the spin head together), the changes in the rotating direction can be done while the cleaning solution and the rinse solution is supplied.
As to claim 16, Noh discloses an apparatus, the apparatus configured to process a substrate supported on a spin head 40 in container 20, comprising a cleaning nozzle 80 on a support member 87 for spraying a cleaning solution from a location at a first distance from the bottom of the spin head (see Noh Figs. 1 and 2).  Furthermore, Noh discloses a method of cleaning the apparatus comprising spraying the cleaning solution from a location underneath the spin head to a bottom of the spin head, to clean the bottom of the spin head, the spin head being in a container having an internal wall (see Noh Figs. 7 and 9, ref.#80, 323; paragraphs [0057]-[0061] and Fig. 2, container 20 with an internal wall); supplying a rinse solution to a top of the spin head to perform cleaning on the top of the spin head while the substrate is not on the spin head (see Noh Fig. 1, ref.#100a, Fig. 7, paragraphs [0050], [0057]-[0061]); wherein the spraying the cleaning solution includes spraying the cleaning solution from a first cleaning nozzle on a support member into a first hole in the spin head (see Noh Figs. 2, 7 and 9, ref.#80, 87, 323; paragraphs [0057]-[0061]).
Noh does not explicitly disclose that the method includes spraying the cleaning solution from a second cleaning nozzle onto the lower plate of the spin head wherein the second cleaning nozzle is on the support member at a fixed distance from the first nozzle.  Kang discloses a similar substrate processing apparatus cleaning method wherein bottom nozzles that vertically eject cleaning solution to the bottom of the spin head are used to cleaning the spin head (see Kang Figs. 6-8, ref.#300; paragraph [0046]).  Combining prior art elements is prima facie obvious (see MPEP 2143(I)(A)), and it would have been obvious to one of ordinary skill in the art at the time of filing to include the bottom nozzles of Kang to Noh and the results would have been predictable (cleaning more of the bottom of the spin chuck as well as sides and top).
The combination of Noh and Kang does not explicitly disclose that the nozzles are located on a support arm where the first cleaning nozzle and the second cleaning nozzle are on the support arm a fixed distance from each other.  Use of spray arms with nozzles a fixed distance from each other are known in the art and does not provide patentable significance.  Taniyama discloses a similar apparatus for processing a substrate wherein the apparatus has a bottom cleaning device comprising a spray arm with nozzles that are a fixed distance from each other as well as a fixed distance from the bottom of the surface to be cleaned (see, e.g., Taniyama Figs. 11, 12, 16, 17 and 22, disclosing spray arm 214 or 314 with nozzles 215a or 315a located a fixed distance from each other to direct cleaning solution upward).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cleaning nozzles of Noh and Kang such that the second nozzles of Kang are located a fixed distance from the first nozzle on a spray arm as well as having the spray nozzles be on the same horizontal plane and concurrently spraying as disclosed by Taniyama to yield the predictable result of better coverage of the cleaned surface by the cleaning media (applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP2143)).
Regarding the recitation “to have the cleaning solution travel a first distance and concurrently spraying the cleaning solution from a second cleaning nozzle onto the lower plate of the spin head to have the cleaning solution travel a second distance, less than the first distance, while keeping the first nozzle a fixed distance from the second nozzle,” as discussed above, Noh discloses spraying cleaning solution into a first hole in the sin head as seen in Fig. 9, included below:

    PNG
    media_image1.png
    470
    336
    media_image1.png
    Greyscale

 	Furthermore, Kang discloses spraying cleaning solution from a second nozzle to clean the bottom of the spin head as seen in Fig. 8 included below (where ref.#300 spray nozzles are used to clean the bottom of the spin head):

    PNG
    media_image2.png
    399
    573
    media_image2.png
    Greyscale

	Finally, Taniyama is relied upon for disclosing that it is known in the art to use spray arms with nozzles that are a fixed distance from each other as well as a fixed distance from the bottom of the surface to be cleaned and can deliver cleaning solution concurrently from all of the nozzles on the spray arm (see, e.g., Taniyama Figs. 11, 12, 16, 17 and 22, disclosing spray arm 214 or 314 with nozzles 215a or 315a located a fixed distance from each other to direct cleaning solution upward).  Taniyama Figs. 16 and 17 are included below:

    PNG
    media_image3.png
    539
    673
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    728
    552
    media_image4.png
    Greyscale

As can be seen from Taniyama Fig. 16, the spray arm 314 has the nozzles located on the same horizontal plane and Fig. 17 discloses that the nozzles 315a are a fixed distance from each other as well as able to spray the cleaning solution concurrently amongst the different nozzles.
Therefore, the combination of Noh, Kang and Taniyama discloses that the cleaning solution travels a first distance and concurrently spraying the cleaning solution from a second cleaning nozzle onto the bottom of the spin head to have the cleaning solution travel a second distance, less than the first distance, and while keeping a fixed distance between the first cleaning nozzle and the second cleaning nozzle because, as discussed above, Noh discloses spraying cleaning solution into the hole of the spin head and the distance inside the spray head is further than the distance to the bottom of the spin head, Kang discloses spraying the cleaning solution onto the bottom of the spin head and Taniyama discloses the spray arm that concurrently sprays cleaning solution along the spray arm as well as that the nozzles along the spray arm are located along a horizontal plane and a fixed distance from each other.  Furthermore, it is noted that there does not appear to be any patentable significance regarding having the cleaning solution travel a second distance that is less than a first distance (see MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious and can be considered an obvious matter of design choice if the rearrangement does not modify the operation of the device).
The combination of Noh, Kang and Taniyama does not explicitly disclose that the spin head changes a rotating direction while the rinse solution is supplied.  Liu discloses that it is known in the art to alternate the rotating direction of the object to be cleaned (see Liu paragraph [0023]-[0025]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include alternately rotating the spin head in different directions while the rinse solution is supplied as disclosed by Liu in order to improve the cleaning effect (see Liu paragraph [0023]).
As to claim 17, the combination of Noh, Kang, Taniyama and Liu discloses that the spraying the cleaning solution can be performed simultaneously with the supplying the rinse solution (see Noh paragraph [0061] where the top and bottom nozzles supply solution to clean the spin head together).
As to claim 18, selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results. Consult In re Burnhans, 154F.2d690, 69 USPQ 330 (CCPA 1946). Consult also Ex parte Rubin, 128 USPQ 440 (Bd.App.1959) were prior art reference discloses a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a making a laminated sheet by reversing the order of the prior art order steps.  While the combination of Noh, Kang, Taniyama and Liu does not explicitly disclose that the top and bottom cleaning are performed separately, there does not appear to be any new or unexpected results based on whether the steps are performed separately or simultaneously.
As to claim 19, the combination of Noh, Kang, Taniyama and Liu discloses that the cleaning solution can be DI water (see Noh paragraph [0053]).
As to claim 20, the combination of Noh, Kang, Taniyama and Liu discloses that the cleaning can be performed at room temperature (see Noh paragraph [0053]).

Response to Arguments
Applicant's arguments filed October 20, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the newly added claim limitations have been considered but are not persuasive.  As discussed in greater detail in the 103 rejections above (see, e.g., paragraphs 16 and 17), the combination of Noh, Kang and Taniyama disclose the newly added claim limitations.
In response to applicant's arguments against the references individually (specifically the Taniyama reference), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues that Taniyama discloses that the nozzles eject cleaning solution to the backside of a wafer and not into a pinhole and the bottom of a plate.  As discussed in greater detail above, Noh discloses spraying cleaning solution into a pin hole and Kang discloses spraying cleaning solution onto the bottom of the spin head.  Taniyama is relied upon for disclosing that it is known in the art to use spray arms to direct cleaning fluid toward the bottom surface of the object to be cleaned where the nozzles are a fixed distance from each other and concurrently sprays cleaning solution through a plurality of nozzles as well as the nozzles being placed along a horizontal plane.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cleaning nozzles of Noh and Kang such that the second nozzles of Kang are located a fixed distance from the first nozzle on a spray arm as well as having the spray nozzles be on the same horizontal plane and concurrently spraying as disclosed by Taniyama to yield the predictable result of better coverage of the cleaned surface by the cleaning media (applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP2143)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714